 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Bradley R. Blansette,                           No. CV-17-02878-PHX-DWL
10                    Plaintiff,                         ORDER
11       v.
12       Scottsdale Housing Agency, et al.,
13                    Defendants.
14
15             Pending before the Court are (1) Defendant City of Scottsdale’s (the “City”) motion
16   for summary judgment (Doc. 36) and (2) Plaintiff Bradley R. Blansette’s (“Blansette”)
17   revised motion for sanctions (Doc. 46).1 For the following reasons, and although the Court
18   has endeavored to liberally construe Blansette’s filings and arguments in light of his status
19   as a pro se litigant, the Court grants the City’s motion and denies Blansette’s motion.
20                                            BACKGROUND
21             Unless otherwise indicated, the following facts are undisputed.
22             A.    The City’s Housing Choice Voucher Program
23             The City’s Housing Choice Voucher Program (the “Program”) is managed in
24   conjunction with federal assistance through Section 8. (Doc. 36-1 ¶ 2.) It is governed by
25   an Administrative Plan (the “Administrative Plan”), adopted pursuant to 24 C.F.R. § 982
26   1
            Blansette filed his original motion for sanctions on January 7, 2019. (Doc. 39.) In
     his revised motion, Blansette notes that, other than the two new paragraphs he added at the
27   beginning and the sentence he changed in the revised motion, he was “mak[ing] no changes
     to the original [m]otion.” (Doc. 46 at 2.) Blansette also filed a motion for permission to
28   make some of these minor changes. (Doc. 45.) Accordingly, the court will deny the
     original motion as moot (Doc. 39) and grant the motion to amend (Doc. 45).
 1   and approved by the Department of Housing and Urban Development (“HUD”). (Id.)
 2          In the last several years, the program has had more applicants than available
 3   vouchers. (Id. ¶ 3.) The City maintains a waiting list for new applicants in accordance
 4   with HUD regulations and the Administrative Plan. (Id.)
 5          Disability is not a prerequisite to eligibility to participate in the Program. (Id.)
 6          Because of the anticipated length of the waiting list, the City typically uses a two-
 7   step application process, under which an applicant will be required to provide sufficient
 8   information for the City to determine initial eligibility and the applicant’s placement on the
 9   waiting list. (Id. ¶ 6.)
10          The Administrative Plan provides for three categories of preferences related to an
11   applicant’s position on the waiting list: 1) Live/Work in Scottsdale, 2) Elderly/Disabled,
12   and 3) Homeless. (Id.)     The applicant receives additional points for each preference that
13   he or she establishes. (Id. ¶ 7.) A Program Specialist determines whether the applicant
14   submitted sufficient evidence of disability but does not determine whether the applicant is
15   “disabled.” (Id. ¶ 9.)
16          B.      Blansette’s Application
17          In August 2015, Blansette applied to the City to be placed on the waiting list for the
18   Program. (Id. ¶ 8; Doc. 36-2.) Blansette did not indicate in his application that he would
19   require accommodations for a disability to use the Program. (Doc. 36-1 ¶ 8; Doc. 36-2 at
20   8.)
21          During the processing of the initial application, Blansette provided a note from
22   Paradise Valley Family Medicine that stated: “This patient has chronic pain present for
23   years now. He is unable to work due to his pain and is seeing multiple specialists for this.
24   He is also on pain medication to treat his pain.” (Doc. 36-1 ¶ 9; Doc. 36-2 at 5.) A Program
25   Specialist evaluated this note and determined it was insufficient to establish that Blansette
26   was disabled for purposes of preference points on the waiting list. (Doc. 36-1 ¶ 9.)
27          Blansette also submitted to the City of Scottsdale Housing Agency (“SHA”) a letter
28   from the Social Security Administration, Office of Disability Adjudication and Review


                                                  -2-
 1   “granting [his] request for more time before [it] act[ed] on [his] case” and informing him
 2   that he could “ send [it] more evidence or a statement about the facts and the law in []his
 3   case.” (Doc. 36-1 ¶ 10; Doc. 36-4.)
 4          On September 14, 2015, the City notified Blansette that the documentation he had
 5   submitted was insufficient to establish a disability preference and invited him to submit a
 6   statement from a physician stating he was disabled. (Id. ¶ 11; Doc. 36-5.)
 7          A note in Blansette’s file indicates that he called the City on September 17, 2015 to
 8   explain that his doctor would not give him a disability letter, so he was looking for another
 9   doctor. (Doc. 36-1 ¶ 12; Doc. 36-5.) Blansette objects to this evidence on what appear to
10   be authentication and hearsay grounds. (Doc. 47 at 4.)
11          The City did not receive any further documentation establishing that Blansette was
12   disabled. (Doc. 36-1 ¶ 13.) Ultimately, Blansette’s application received the preference
13   points for Scottsdale residency but not for disability. (Id. ¶¶ 10, 13.) That did not, however,
14   affect Blansette’s eligibility for the Program. (Id. ¶ 13)
15          On October 7, 2016, Blansette was notified that he had reached the top of the waiting
16   list. (Id. ¶ 14.) On October 25, 2016, he met with personnel from the SHA for the step-
17   two eligibility interview. (Id.)
18          After Blansette’s eligibility was confirmed, he was invited to attend a mandatory
19   briefing process on November 17, 2016. (Id. ¶ 15.) During that process, he was provided
20   a briefing packet. (Id.) Later that day, he was granted a housing voucher. (Id. ¶ 16.)
21          The voucher documentation specifically stated that the voucher would expire on
22   January 16, 2017, unless Blansette requested an extension before that date. (Id. ¶ 17; Doc.
23   36-12.) Specifically, one of the documents provided:
24          If you do not hand in an approved Moving Packet, a written request for an
            extension of time or a written notification that you plan to stay in your current
25          unit by the deadline date of your voucher, your Housing Assistance will be
            terminated. You will be removed from the Housing Choice Voucher Section
26          8 Program effective the day after your voucher expires.
27   (Id. ¶ 18; Doc. 36-13.) At no time did Blansette indicate that he needed any form of
28   accommodation to assist him in locating suitable Program-eligible housing. (Doc. 36-1


                                                  -3-
 1   ¶ 17.)
 2            Recipients of housing vouchers are required to fill out and present to the SHA a
 3   Record for Search Housing Log before the expiration date of the voucher. (Id. ¶ 19.)
 4            Blansette’s voucher expired on January 16, 2017, because the City did not receive
 5   from him the Record for Search Housing Log or a written request to extend the voucher.
 6   (Id. ¶ 20.)
 7            A little over two weeks later, on January 31, 2017, Blansette submitted a Request
 8   for Voucher Extension, in which he explained that he “had been delayed in submitting this
 9   request due to the recent death of a close friend” and that he was “delayed in the search for
10   housing as [he was] waiting for a court decision on [his] disability case so that [he] may
11   rent from family a location that is suitable for [his] needs.” (Id. ¶ 21.) The request did not
12   indicate that Blansette had made any effort to find housing or that he was prevented from
13   locating housing in a timely manner because of a disability. (Id. ¶ 22.) Although pre-
14   printed language on the request noted that a Record of Search for Housing form was
15   attached, there was no such document attached. (Id. ¶ 21.)
16            Blansette’s request was denied on February 6, 2017 because it was not timely and
17   did not demonstrate good cause. (Id. ¶ 22.)
18            On February 7, 2017, the SHA sent a letter to Blansette advising him of the denial
19   and further advising that he could apply again for the SHA’s waiting list when it was open
20   in the future. (Id. ¶ 23.) The City claims it does not have any record of receiving an appeal
21   from this decision (id.), but Blansette attached to his revised motion for sanctions a
22   document he claims was filed with the SHA on February 15, 2017, in which he stated he
23   was “hereby formally appealing the denial of [his] extension request” (Doc. 46 at 2, 10).
24   In that document, Blansette noted that he was a “disabled person.” (Id. at 10.) Nonetheless,
25   the Administrative Plan does not provide for such an appeal. (Doc. 36-1 ¶ 23.)
26            Because Blansette’s voucher expired, the voucher was returned to the Program and
27   reassigned to another participant on the waiting list. (Id. ¶ 24.)
28


                                                 -4-
 1                                            ANALYSIS
 2   I.     Summary Judgment
 3          A.      Legal Standard
 4          A party moving for summary judgment “bears the initial responsibility of informing
 5   the district court of the basis for its motion, and identifying those portions of ‘the pleadings,
 6   depositions, answers to interrogatories, and admissions on file, together with the affidavits,
 7   if any,’ which it believes demonstrate the absence of a genuine issue of material fact.”
 8   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “In order to carry its burden of
 9   production, the moving party must either produce evidence negating an essential element
10   of the nonmoving party’s claim or defense or show that the nonmoving party does not have
11   enough evidence of an essential element to carry its ultimate burden of persuasion at trial.”
12   Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). “If . . .
13   [the] moving party carries its burden of production, the nonmoving party must produce
14   evidence to support its claim or defense.” Id. at 1103.
15           “Summary judgment is appropriate when ‘there is no genuine dispute as to any
16   material fact and the movant is entitled to judgment as a matter of law.’” Rookaird v. BNSF
17   Ry. Co., 908 F.3d 451, 459 (9th Cir. 2018) (quoting Fed. R. Civ. P. 56(a)). “A genuine
18   dispute of material fact exists if ‘there is sufficient evidence favoring the nonmoving party
19   for a jury to return a verdict for that party.’” United States v. JP Morgan Chase Bank
20   Account No. Ending 8215 in Name of Ladislao V. Samaniego, VL: $446,377.36, 835 F.3d
21   1159, 1162 (9th Cir. 2016) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-
22   50 (1986)). The court “must view the evidence in the light most favorable to the
23   nonmoving party and draw all reasonable inference in the nonmoving party’s favor.”
24   Rookaird, 908 F.3d at 459. Summary judgment is also appropriate against a party who
25   “fails to make a showing sufficient to establish the existence of an element essential to that
26   party’s case, and on which that party will bear the burden of proof at trial.” Celotex, 477
27   U.S. at 322.
28


                                                   -5-
 1          B.     The Parties’ Arguments
 2          Blansette seems to be arguing that the City violated Title II of the ADA for two
 3   reasons: (1) the City did not give him preference points on the Program waiting list for
 4   having a disability and (2) the City did not grant his untimely request for a voucher
 5   extension or allow him to appeal the denial of his extension request. (Doc. 47.)
 6          In its motion for summary judgment, the City assumes that Blansette has a
 7   qualifying disability but argues his claims fail because: (1) “he was not denied the
 8   opportunity to participate in the Program”; (2) “the City acted properly in not giving
 9   Blansette preference points for a disability”; and (3) with respect to the untimely request
10   for an extension, Blansette “fails to establish that the City violated any HUD rules or
11   otherwise discriminated against him.” (Doc. 36 at 8-14.)
12          C.     Analysis
13          Title II of the ADA “applies to state and local governments.” Fortyune v. City of
14   Lomita, 766 F.3d 1098, 1101 (9th Cir. 2014). “It provides that ‘no qualified individual
15   with a disability shall, by reason of such disability, be excluded from participation in or be
16   denied the benefits of the services, programs, or activities of a public entity, or be subjected
17   to discrimination by any such entity.’” Cohen v. City of Culver City, 754 F.3d 690, 694
18   (9th Cir. 2014) (quoting 42 U.S.C. § 12132). “To prevail under Title II, the plaintiff must
19   show that: (1) he is a qualified individual with a disability; (2) he was either excluded from
20   participation in or denied the benefits of a public entity’s services, programs, or activities,
21   or was otherwise discriminated against by the public entity; and (3) this exclusion, denial,
22   or discrimination was by reason of his disability.” Cohen, 754 F.3d at 695. As to the third
23   requirement, the plaintiff must “prove that the exclusion from participation in the program
24   was solely by reason of disability.” Weinreich v. Los Angeles Cty. Metro. Transp. Auth.,
25   114 F.3d 976, 978-79 (9th Cir. 1997) (citations and internal quotation marks omitted)
26   (emphasis added). “[A] plaintiff may assert a discrimination claim under the ADA based
27   on disparate treatment, disparate impact, or a failure to reasonably accommodate theory.”
28   Burgess v. Hous. Auth. of Alameda Cty., 2006 WL 7347315, *8 (N.D. Cal. 2006).


                                                  -6-
 1                 1.     Refusal to Award Preference Points for Disability
 2          As an initial matter, the Court disagrees with the City’s argument that, because
 3   Blansette eventually reached the top of the waiting list and was given a voucher, “he was
 4   not denied the opportunity to participate in the program.” (Doc. 36 at 8.) Liberally
 5   construed, one of Blansette’s arguments is that the City’s failure to award disability-based
 6   preference points to him caused him to languish on the waiting list for too long. (Doc. 47
 7   at 3 [“I was forced to wait an additional year before being awarded a housing voucher.
 8   Restricting access to programs for the disabled is discrimination per ADA rules.”].)
 9          Nevertheless, Blansette is not entitled to relief based upon his “refusal to award
10   preference points” claim. As an initial matter, a public housing authority (“PHA”) is not
11   even required to award preference points for disability—the decision whether to do so is
12   permissive. 24 C.F.R. § 982.207(b)(3) (“The PHA may adopt a preference for admission
13   of families that include a person with disabilities.”) (emphasis added). Thus, it is hard to
14   see how any decision to refuse to award preference points for a disability to one individual
15   can constitute discrimination based on disability.
16          Additionally, a PHA has great discretion in how it administers its programs. See,
17   e.g., Jones v. Graziano, 2013 WL 1459188, *2 (D. Md. 2013), aff’d, 541 F. App’x 325 (4th
18   Cir. 2013) (“It is evident from the governing statutes that a [PHA] is vested with guided
19   discretion to execute this nation’s housing policies through various programs including
20   Section 8, and it is beyond the purview of this Court to mandate that HABC exercise that
21   discretion in a particular fashion to suit one individual.”); Kabando v. Prince William Cty.
22   Office of Hous. & Human Dev., 2015 WL 7283116, *4 (E.D. Va. 2015) (“Due in large part
23   to the fact that the need for housing vouchers vastly outstrips the supply of these vouchers,
24   courts have granted great discretion to the public housing agencies and the Department of
25   Housing and Urban Development in the means by which they administer the waiting list.”).
26   Here, the Administrative Plan required an applicant to establish disability for purpose of
27   preference on the waiting list through either (1) a Social Security SSI or SSD award letter
28   for the current year or (2) a letter from a doctor or a “medical accredited institute”


                                                 -7-
 1   confirming the person is disabled. (Doc. 36-14 at 8.) It was within the SHA’s discretion
 2   to require certain documentation to establish disability, and the SHA did not abuse its
 3   discretion in concluding the documentation Blansette provided was insufficient.
 4          Third, and most important, the decision to deny preference points because of
 5   insufficient proof of disability cannot be characterized as discrimination based on
 6   disability. Weinreich, 114 F.3d at 979 (rejecting ADA claim, where plaintiff sought to
 7   challenge municipal transit authority’s determination that he was ineligible for a reduced
 8   fare program available to disabled patrons, because the exclusion “was not based on the
 9   fact or perception that he has a disability” but “on his failure to provide updated
10   certification that he has a qualifying disability”).2
11                 2.      Refusal to Grant Untimely Request for Extension
12          Blansette’s challenge to the City’s refusal to grant his untimely request for a voucher
13   extension, or allow him to appeal this decision, seems to rely on a reasonable-
14   accommodation theory. “[R]easonable modifications may be required when a [public
15   entity] imposes a requirement that prevents qualified disabled people from having
16   ‘meaningful access’ to a benefit because of their disability.” Weinreich, 114 F.3d at 979
17   (emphasis in original).
18          To the extent Blansette lacked “meaningful access” to the Program after his voucher
19   expired, he fails to show the reason for that lack of access was his disability. The City
20   provided Blansette with documentation indicating that the voucher would expire on
21   January 16, 2017 unless he requested a written extension and provided the SHA with a
22   Record for Search Housing Log before the expiration date. (Doc. 36-1 ¶¶ 19-20; Doc. 36-
23   12; Doc. 36-13.) Blansette does not provide any evidence showing he indicated, before
24   the voucher expired, that he needed help searching for housing or completing a request for
25   extension due to his disability. Burgess, 2006 WL 7347315 at *5 (“It is generally the
26
     2
            Given Weinreich’s holding on this point, Blansette’s allegations of document
27   destruction and fabrication (Doc. 47 at 2-4) and arguments concerning the sufficiency of
     the disability documentation he submitted (id. at 2-3) are unavailing. Even accepting all
28   of those assertions as true, Blansette still has not established that the denial of preference
     points constituted disability-based discrimination in violation of the ADA.

                                                   -8-
 1   responsibility of the individual to request an accommodation unless the need for a
 2   particular accommodation is obvious; the ADA does not require clairvoyance.”). To the
 3   contrary, he indicated in his application that he did not “require a specific accommodation
 4   for a disability in order to fully utilize the program and its services.” (Doc. 36-2 at 8.)
 5   Thus, he cannot prevail on a reasonable-accommodation claim.              Cf. Kongtcheu v.
 6   Constable, 2016 WL 270075, *5 (D.N.J. 2016), aff’d, 674 F. App’x 216 (3d Cir. 2016)
 7   (dismissing voucher claim because plaintiff did “not allege[] Defendant’s failure to
 8   accommodate him was due to his disability”).
 9          Moreover, Blansette does not identify any specific accommodations the City should
10   have provided to allow him “meaningful access” to the Program. Wong v. Regents of Univ.
11   of California, 192 F.3d 807, 816 (9th Cir. 1999), as amended (Nov. 19, 1999) (noting that
12   plaintiff “bears the ‘initial burden of producing evidence’ both that a reasonable
13   accommodation exists and that this accommodation” would allow for participation in the
14   program) (citation omitted); Louis v. New York City Hous. Auth., 152 F. Supp. 3d 143, 155
15   (S.D.N.Y. 2016) (dismissing complaint because, among other reasons, “plaintiffs nowhere
16   suggest accommodations that may have permitted them an equal opportunity to search for
17   housing” and instead “simply assert that they have not had suitable housing because of
18   NYCHA’s failure to provide meaningful assistance in obtaining such housing”).
19          Finally, given that a PHA is not required to provide a right of appeal in this
20   circumstance, 24 C.F.R. § 982.555(b)(4) (“The PHA is not required to provide a participant
21   family an opportunity for an informal hearing for . . . [a] PHA determination not to approve
22   an extension of the voucher term”), Blansette has not shown that the City’s decision to
23   deny him an appeal and hearing was based on his disability.
24   II.    Blansette’s Revised Motion for Sanctions
25          Blansette moves for sanctions against the City for six reasons: (1) in its motion for
26   summary judgment, the City claimed Blansette did not file an appeal of the City’s decision
27   to deny his request for an extension, but the City had, in fact, destroyed the appeal; (2) the
28   City “committed the act of libel by impugning [his] honesty and good character by


                                                 -9-
 1   implying that [he] made a fictitious statement about filing said Appeal, and other
 2   statements [he has] made”; (3) the City falsely stated that the “Scottsdale Housing
 3   Authority” doesn’t exist; (4) the City submitted only portions of documents as exhibits to
 4   its motion for summary judgment; (5) the City filed too many pages with its motion for
 5   summary judgment and has sent too many pages of documents to Blansette; and (6) the
 6   City’s “attorney has undertaken the most litigious route possible in this case” by not
 7   moving to dismiss under the Arizona notice of claim statute, A.R.S. § 12-821.01. (Doc.
 8   46.)
 9          Blansette’s motion is without merit.
10          First, the Court will not impose sanctions for the appeal Blansette allegedly filed
11   and the City allegedly destroyed. (Doc. 36 at 10.) The City stated its motion for summary
12   judgment only that it “does not have any record of receiving an appeal from [its] decision”
13   to deny his request for a voucher extension, not that Blansette failed to file an appeal. (Doc.
14   36 at 6, 12.) Blansette fails to show that the City lied or did anything to “impugn[]” his
15   honesty. And even if the City intentionally destroyed this appeal, Blansette must show its
16   relevance for the Court to impose sanctions. Ritchie v. United States, 451 F.3d 1019, 1024
17   (9th Cir. 2006) (noting that where party alleges destruction of particular documents, that
18   party must “make a showing of relevance specific to the destroyed documents: The party
19   must show that the document in question directly pertained to the disputed issue and could
20   have supported its view of the facts”). An appeal filed a month after his voucher expired,
21   when appeals of denied voucher extension requests are not even allowed, is not relevant to
22   Blansette’s claim. Moreover, even assuming some relevance, Blansette has not been
23   prejudiced by the document’s alleged destruction because he has a copy of the document.
24   Apple Inc. v. Samsung Elecs. Co., 888 F. Supp. 2d 976, 992 (N.D. Cal. 2012) (noting that
25   “[i]n considering what spoliation sanction to impose, if any, courts generally consider,”
26   among other factors, “the degree of prejudice suffered by the opposing party”).
27          Second, the Court declines to impose sanctions for the City’s motion indicating that
28   the “Scottsdale Housing Agency” is a non-jural entity. (Doc. 15.) The Court granted this


                                                 - 10 -
 1   motion on October 12, 2018. (Doc. 18.)
 2          Third, the Court will not sanction the City for the number of pages it filed with the
 3   Court or produced to Blansette or for its submission of partial documents, given that the
 4   City has not violated any particular rule and Blansette has not shown any prejudice.
 5          Finally, the Court will not impose sanctions for the City not moving to dismiss the
 6   case under Arizona’s notice of claim statute, A.R.S. § 12-821.01, given that the statute only
 7   applies to state-law claims and Blansette’s claims were all brought under federal law.
 8   Harrison v. Dennerline, 2015 WL 13322434, *5 (D. Ariz. 2015), aff’d, 670 F. App’x 587
 9   (9th Cir. 2016) (“Arizona’s notice-of-claim statute applies only to state-law claims . . . .”).
10          Accordingly, IT IS ORDERED that:
11      1. The City’s motion for summary judgment (Doc. 36) is granted;
12      2. Blansette’s revised motion for sanctions (Doc. 46) is denied;
13      3. Blansette’s initial motion for sanctions (Doc. 39) is denied as moot;
14      4. Blansette’s motion to correct previous motion (Doc. 45) is granted; and
15      5. The Clerk of Court shall enter judgment accordingly and terminate this action.
16          Dated this 18th day of April, 2019.
17
18
19
20
21
22
23
24
25
26
27
28


                                                  - 11 -
